DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 17, 19-29, 31-32, and 36 of U.S. Patent No. 10926179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the instant application and the patented case recite the same key limitations of:
(regarding claims 37 and 50 of instant application) controlling, by a processor, an avatar that is operated in response to input from a player, and a first non-player character that is controlled by the processor to respond to and automatically oppose avatars based on first character parameters defined in a computer memory;  
changing, by the processor, second character parameters defined in at least one of the computer memory or a second computer memory for control of a second non-player character based on the detecting, wherein the second non-player character is controlled by the processor to respond to and automatically oppose avatars based on the second character parameters defined in the at least one of the computer memory or the second computer memory; and 
the second character parameters that are changed by the changing (see claims 1, 19, and 36 of patented case).  
Note the following differences between the instant application and the patented case (respectively):
“interactions between” vs. “game events involving” (these phrases can be used interchangeably);
 “detecting… one or more outcomes of the interactions meeting a pre-defined condition” vs. “detecting… occurrence of a predefined one of the game events involving an interaction between the avatar and the first non-player character” (the system recognizes when specific game incidents occur during the game between a player character and a NPC); and
“controlling the second non-player character” vs. “outputting, to an output device, an indication” (presents a second NPC in the videogame according to the specific game incidents).

(regarding claims 38 and 51 of instant application) see claims 2 and 20 of the patented case.

(regarding claims 39 and 52 of instant application) see claims 3 and 21 of the patented case.

(regarding claims 40 and 53 of instant application) see claims 4 and 22 of the patented case.

(regarding claim 41 of instant application) see claims 10 and 23 of the patented case.

(regarding claims 42 and 54 of instant application) see claims 5 and 24 of the patented case.

(regarding claim 43 of instant application) see claims 6 and 25 of the patented case.

(regarding claim 44 of instant application) see claims 7 and 26 of the patented case.

(regarding claim 45 of instant application) see claims 8 and 27 of the patented case.

(regarding claim 46 of instant application) see claims 9 and 28 of the patented case.

(regarding claims 47 and 55 of instant application) see claims 11 and 29 of the patented case.

(regarding claims 48 and 56 of instant application) see claims 13 and 31 of the patented case.

(regarding claim 49 of instant application) see claims 14 and 32 of the patented case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715